Exhibit 10.7

Change in Control

Protection Agreement

This Change in Control Protection Agreement is dated [DATE], by and between
ManTech International Corporation, a Delaware corporation (the “Company”), and
[NAME] (the “Executive”).

PURPOSE

In order to induce the Executive to remain in the employment of the Company,
particularly in the event of the threat or occurrence of a Change in Control (as
hereafter defined), the Company desires to enter into this Agreement to provide
the Executive with certain benefits in the event the Executive’s employment is
terminated as a result of, or in connection with, a Change in Control.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

SECTION 1. Definitions

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Accrued Compensation” means an amount which includes amounts earned or accrued
by the Executive through and including the Termination Date but not paid to the
Executive on or prior to such date, including (a) base salary, (b) vacation pay
and (c) bonuses and incentive compensation.

“Base Salary Amount” means the Executive’s annual base salary at the rate in
effect on the Termination Date.

“Board” means the Board of Directors of the Company.

“Bonus Amount” means the target annual cash bonus of the Executive for the
fiscal year in which the Termination Date occurs. Bonus Amount includes only the
annual cash bonus and does not include any restricted stock awards, options or
other long-term incentive compensation that may have been awarded to the
Executive.

“Cause” means the following actions and/or inactions: (a) willful or reckless
failure to perform the material duties of the Executive’s position; (b) fraud,
misappropriation or comparable acts of dishonesty with regard to ManTech;
(c) felony conviction; (d) illegal use of drugs; (e) intentional or reckless
misconduct that could subject ManTech to criminal or civil liability;
(f) material breach of the terms of Executive’s employment with ManTech; or
(g) inability to obtain and maintain any security clearance required for the
performance of Executive’s duties other than that caused as a result of an
action or inaction of ManTech.

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

(a) The acquisition by any Person of beneficial ownership (as defined in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act) of
fifty percent (50%) or more of the outstanding voting power of the Company’s
stock; provided, however, that the following acquisitions shall not constitute a
Change in Control for purposes of this subparagraph (a): (i) any acquisition by
the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries; (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Subsidiaries; or
(iii) acquisitions complying with the terms of paragraph (c) below.

(b) Individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date of this Agreement and whose election, or whose
nomination for election by the Company’s stockholders, to the Board was either
(i) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (ii) recommended by a nominating committee comprised
entirely of directors who are then Incumbent Board members, shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act), other actual or threatened solicitation of proxies or consents or
an actual or threatened tender offer; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity); and
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of such entity resulting from the Business
Combination unless such Person owned fifty percent (50%) or more of the
outstanding shares or outstanding voting securities immediately prior to the
Business Combination.

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Full Release” means a written release, timely executed so that it is fully
effective as of the date of payment pursuant to Section 3.1(b)(ii), in each case
in a form satisfactory to the Company pursuant to which the Executive fully and
completely releases the Company from all claims that the Executive may have
against the Company (other than any claims that may or have arisen under this
Agreement).

 

Change in Control Protection Agreement   Page 2



--------------------------------------------------------------------------------

“Good Reason” means the occurrence of any of the following events without the
Executive’s prior consent: (a) a material adverse change in Executive’s
authority, duties or responsibilities, (b) a material reduction in Executive’s
base salary (a reduction less than 10% in amount, and that is part of a larger
Company-wide cost reduction effort, shall not constitute a Good Reason); (c) the
imposition of a requirement that the Executive be based at a location outside of
a 50-mile radius from the current corporate headquarters and which is not closer
to Executive’s then residence than the current corporate headquarters.

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, and (b) in all other cases, the final date of
Executive’s employment with the Company. Notwithstanding anything to the
contrary herein, an Executive’s employment shall not be considered to have
terminated unless the Executive has experienced a “separation from service,” as
defined in Code Section 409A and the regulations there under.

SECTION 2. Term of Agreement

The term of this Agreement (the “Term”) will commence on [DATE], and will
continue in effect for a period of one (1) year; provided however that after
such one (1) year period, and on each one (1) year anniversary of such date
thereafter, the Term shall automatically be extended for an additional one
(1) year, unless not later than ninety (90) days prior to the end of one of the
periods, either the Company or the Executive shall have given notice to the
other party not to extend the Term. Notwithstanding the foregoing, and subject
to Section 3.2, the Term shall be deemed to have immediately expired without any
further action, and this Agreement will immediately terminate and be of no
further effect if, prior to a Change in Control, the Executive’s employment is
terminated for any reason. Additionally, in the event that a Change in Control
occurs during the Term, then the Term shall automatically extend for a period of
up to six (6) additional months, if necessary, to accommodate the six-month
post-Change in Control period specified in Section 3.1 below.

SECTION 3. Termination of Employment after Change in Control

3.1 If the Executive’s employment with the Company is terminated within six
(6) months following a Change in Control that occurs during the Term, the
Executive will be entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause, (ii) by the Executive other than for Good Reason, or (iii) by
reason of the Executive’s death or disability, then the Company will pay to the
Executive the Accrued Compensation.

(b) If the Executive’s employment with the Company is terminated by the Company
for any reason other than as specified in Section 3.1(a), or the Executive
terminates his employment for Good Reason, the Executive will be entitled to the
following:

(i) the Company will pay the Executive all Accrued Compensation; and

 

Change in Control Protection Agreement   Page 3



--------------------------------------------------------------------------------

(ii) subject to the Executive providing the Company with a Full Release, the
Company will pay the Executive as severance pay, and in lieu of any further
compensation for periods subsequent to the Termination Date, in a single payment
an amount in cash equal to one and one-half (1 1/2) times the sum of (A) the
Base Salary Amount and (B) the Bonus Amount.

(c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i) and
(ii) will be paid in a single lump sum cash payment by the Company to the
Executive within sixty (60) days after the Termination Date.

3.2 Notwithstanding anything in this Agreement to the contrary, if, within the
thirty (30) days immediately preceding a Change in Control, (i) the Executive’s
employment is terminated for any reason other than as specified in
Section 3.1(a), the Executive shall be entitled to receive the benefits provided
in Section 3.1(b), provided that the amounts provided for in Sections 3.1(b)(i)
and (ii) will be paid in a single lump sum cash payment by the Company to the
Executive within sixty (60) days after the Termination Date.

3.3 Except as otherwise noted herein, during the Term of this Agreement the
compensation to be paid to the Executive hereunder will be in lieu of any
similar severance or termination compensation (i.e., compensation based directly
on the Executive’s annual salary or annual salary and bonus) to which the
Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. The Executive’s
entitlement to any compensation or benefits of a type not provided in this
Agreement will be determined in accordance with the Company’s employee benefit
plans and other applicable programs, policies and practices as in effect from
time to time.

SECTION 4. Acceleration of Options upon Change in Control

If a Change in Control occurs during the Term of this Agreement, then, all
unvested stock awards then held by Executive shall accelerate and become
immediately vested.

SECTION 5. Successors; Binding Agreement. This Agreement will be binding upon
and will inure to the benefit of the Company and its Successors, and the Company
will require any Successors to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Neither this Agreement nor any right or interest hereunder will be assignable or
transferable by the Executive or by the Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
legal representatives.

SECTION 6. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company will be directed to the attention of the President of the Company
with a copy to the Office of the General Counsel of the Company. All notices and
communications will be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address will be effective only upon receipt.

 

Change in Control Protection Agreement   Page 4



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

SECTION 8. Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia without
giving effect to the conflict of laws principles thereof.

SECTION 9. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

SECTION 10. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to severance protection in connection with a Change in Control.

[SIGNATURE PAGE FOLLOWS]

 

Change in Control Protection Agreement   Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ManTech International Corporation

 

 

[Name of ManTech Signatory]

[Title]

[Name of Executive]

   Executive’s Signature

 

Change in Control Protection Agreement   Page 6